Appeals (1) from an order of the Supreme Court at Special Term (Williams, J.), entered January 14, 1985 in Albany County, which resettled a prior order of said court granting plaintiff’s motion for summary judgment, and (2) from the judgment entered thereon.
For the reasons stated in the decision written at Special Term, we conclude that plaintiff is entitled to partial summary judgment in its action for counsel fees. However, since defendant contested the reasonableness of the amount of the counsel fees, a hearing should be held on that issue (see, Equitable Lbr. Corp. v IPA Land Dev. Corp., 38 NY2d 516, 524).
Order and judgment modified, on the law, without costs, by reversing so much thereof as fixed the amount of counsel fees; matter remitted to Special Term for further proceedings not inconsistent herewith; and, as so modified, affirmed. Main, Casey and Weiss, JJ., concur.